— Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered June 3, 1983, convicting him of murder in the second degree (two counts), burglary in the first degree (three counts), and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial, which included testimony by three prosecution witnesses on the identification issue, viewed in the light most favorable to the People (People v Kennedy, 47 NY2d 196; People v Benzinger, 36 NY2d 29; People v Herbert, 100 AD2d 883), was sufficient to prove beyond a reasonable doubt that defendant committed the crimes of which he was convicted.
We have considered defendant’s other contentions and find them to be without merit. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.